Citation Nr: 1607350	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-14 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected salpingo oophorectomy.

2. Entitlement to an initial compensable evaluation and an evaluation in excess of 30 percent from January 8, 2015 for service-connected tension headaches.

3. Entitlement to an initial evaluation in excess of 10 percent for service-connected depressive disorder, not otherwise specified (NOS).

4. Entitlement to an initial compensable evaluation for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to January 2013.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A hearing was held in June 2015 by means of video conferencing equipment with the Veteran in Lincoln, Nebraska, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Subsequent to the issuance of the most recent supplemental statement of the case, the Veteran submitted additional new evidence.  She also submitted a waiver of initial RO review.  38 C.F.R. § 20.1304 (2016).  Therefore, the Board may adjudicate her claims.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service-connection for posttraumatic stress disorder (PTSD) has been raised by the record in a September 2015 mental health disability benefit questionnaire (DBQ), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to an initial rating in excess of 10 percent for depressive disorder, NOS and to an initial compensable rating for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On June 24, 2015, prior to the promulgation of a decision in the appeal, the Veteran testified that she wished to withdraw her appeals for increased ratings for salpingo oophorectomy and tension headaches.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for increased ratings for salpingo oophorectomy and tension headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran requested during her hearing before the Board that her claims for increased ratings for salpingo oophorectomy and tension headaches be withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration on these matters.  Accordingly, the Board does not have jurisdiction to review these appeals and the claims for increased ratings for salpingo oophorectomy and tension headaches are dismissed.


ORDER

The claim for an increased rating for salpingo oophorectomy is dismissed.

The claim for an increased rating for tension headaches is dismissed.


REMAND

Reason for Remand: To schedule VA examinations.

The Veteran seeks an initial rating in excess of 10 percent for her service-connected depressive disorder, NOS.  During her hearing before the Board, the Veteran indicated that symptoms of her disorder were worse than indicated in the VA examinations.  The Board observes that the Veteran submitted a disability benefit questionnaire (DBQ) from a private provider in September 2015.  However, the provider did not indicate review of the Veteran's claims file.  Further, the DBQ shows a diagnosis of PTSD.  Based on the lack of the private provider's review of the claims file and the new diagnosis of PTSD, the Board finds a remand is necessary to determine the current severity of the Veteran's depressive disorder, NOS and adjudicate entitlement to service-connection for PTSD.

The Veteran seeks a compensable rating for GERD.  During her hearing before the Board, she testified that her condition is worse than noted in her VA examinations.  She indicated that the severity of her symptoms results in considerable impairment of health.  See Board Hearing Transcript, page 10.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that a service-connected disability has worsened since she was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of her service-connected GERD.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, and associate the records with the claims file.

2. Schedule the Veteran for a VA psychiatric examination to determine the severity of her depressive disorder, NOS.  The examiner must be provided access to the electronic claims file on Virtual VA and VBMS and he or she must indicate review of the claims file in the examination report.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

If multiple mental health disorders are diagnosed, the examiner must distinguish, if possible, the symptoms attributable to each disorder.

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner must specifically address the mental health DBQ submitted in September 2015.  

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. Schedule the Veteran for a VA examination to determine the severity of her GERD.  The examiner must be provided access to the electronic claims file on Virtual VA and VBMS and he or she must indicate review of the claims file in the examination report.

The examiner must document all symptoms of the Veteran's GERD and indicate whether her symptoms, at any time during the pendency of the claim, have been of the severity to cause considerable impairment of health.  The examiner must consider the Veteran's lay statements and is advised that she testified to having flare-ups resulting in sleep impairment and having symptoms including regurgitation, dysphagia, chest pain, and heartburn.  See Board Transcript, pages 4-8.  She also believes that she has nutritional deficiencies because she cannot eat certain foods.  See Board Transcript, pages 8-9.

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5. Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


